IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KEVIN MICHAEL KNISLEY,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1090

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 13, 2015.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee; Scott Clines, Assistant Public Defender, Shalimar, for
Appellant.

Pamela Jo Bondi, Attorney General; Virginia Chester Harris, Jessica Judith DaSilva,
and Trisha Meggs Pate, Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.